                            Case:20-03121-swd                     Doc #:23 Filed: 10/24/2020                        Page 1 of 25
                                                              United States Bankruptcy Court
                                                               Western District of Michigan
In re:                                                                                                                 Case No. 20-03121-swd
Robin Beecham                                                                                                          Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0646-1                                                  User: jonesl                                                                Page 1 of 3
Date Rcvd: Oct 22, 2020                                               Form ID: pdf008                                                           Total Noticed: 35
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 24, 2020:
Recip ID                 Recipient Name and Address
db                     + Robin Beecham, 780 Vineyard, Benton Harbor, MI 49022-4325
ust                    + Andrew R. Vara, Office of the U.S. Trustee, The Ledyard Building, 125 Ottawa Ave., Suite 200R Grand Rapids, MI 49503-2865
cr                     + Brite Financial Services, LLC, c/o Steven J. Cohen, Esq., Lieberman & Cohen, PLLC, 31313 Northwestern Hwy., Ste. 200, Farmington
                         Hills, MI 48334-2577
8613207                + 3 M Auto Group, 1405 S Nappaness St., Elkhart, IN 46516-1518
8613208                + Aaron's Rentals, 701 Spruce St, Dowagiac, MI 49047-1670
8613209                + Ascension Borgess Hospital, 1521 Gull Rd, Kalamazoo, MI 49048-1666
8613212                + Benton Township, 1725 Territorial Rd, Benton Harbor, MI 49022-1998
8613217                  CZFC Incorporated, 1370 E M89 Hwy, Buchanan, MI 49107
8613218                + Edgewood Village, 6213 Towar Gardens Cir, East Lansing, MI 48823-1699
8613219                + Equifax, PO Box 740241, Atlanta, GA 30374-0241
8613220                  Experian, Po Box 2002, Allen, TX 75013-2002
8613221                + Fed Loan Servicing, PO Box 60610, Harrisburg, PA 17106-0610
8613224                  Indiana Michigan Power, 110 E Wayne St, Fort Wayne, IN 46802-2611
8613227                + LAFCU, PO Box 26188, Lansing, MI 48909-6188
8613229                + Michigan Department of Treasury, Third Party Withholding Unit, PO Box 30785, Lansing, MI 48909-8285
8613233                + Republic Services, 7227 Reliable Path, Stevensville, MI 49127-9769
8613236                + SEMCO Energy, PO Box 5004, Port Huron, MI 48061-5004
8613234                + Savage Legal Group, PC, 1483 Haslett Road, Haslett, MI 48840-8415
8616540                + Steven J. Cohen, Lieberman & Cohen, PLLC, 31313 Northwestern Hwy., Ste. 200, Farmington Hills, MI 48334-2577
8613237                  Transunion, PO Box 2000, 2 Baldwin Pl, Crum Lynne, PA 19022-1370

TOTAL: 20

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Oct 22 2020 21:54:00      Internal Revenue Service, Centralized Insolvency
                                                                                                                  Unit, PO Box 7346, Philadelphia, PA 19101-7346
smg                    + Email/Text: MarcsBankruptcyUnit@michigan.gov
                                                                                        Oct 22 2020 21:55:00      MI DEPT OF TREASURY, COLLECTION
                                                                                                                  DIVISION/BANKRUPTCY, PO BOX 30168,
                                                                                                                  LANSING, MI 48909-7668
smg                    + Email/Text: bankruptcynoticeschr@sec.gov
                                                                                        Oct 22 2020 21:54:00      SECURITIES & EXCHANGE COMM,
                                                                                                                  BANKRUPTCY SECTION, 175 W. JACKSON
                                                                                                                  BLVD., SUITE 900, CHICAGO, IL 60604-2815
8613210                   Email/Text: g17768@att.com
                                                                                        Oct 22 2020 21:54:00      AT&T, General Bankruptcy Mail AT&T c/o
                                                                                                                  Bankrup, 4331 Communications Dr Fl 4w, Dallas,
                                                                                                                  TX 75211-1300
8613213                + Email/Text: rahnisha.meeks@britefinancial.com
                                                                                        Oct 22 2020 21:55:00      Brite Financial, 101 W Fourteen Mile Road,
                                                                                                                  Madison Heights, MI 48071-1308
8613216                   Email/Text: documentfiling@lciinc.com
                                                                                        Oct 22 2020 21:54:00      Comcast, Po Box 3005, Southeastern, PA
                          Case:20-03121-swd                   Doc #:23 Filed: 10/24/2020                      Page 2 of 25
District/off: 0646-1                                               User: jonesl                                                           Page 2 of 3
Date Rcvd: Oct 22, 2020                                            Form ID: pdf008                                                      Total Noticed: 35
                                                                                                            19398-3005
8613214               + Email/Text: bankruptcy.notifications@fisglobal.com
                                                                                   Oct 22 2020 21:54:00     ChexSystems, Attn.: Customer Relations, 7805
                                                                                                            Hudson Road Ste 100, St. Paul, MN 55125-1703
8613215               + Email/Text: sarah.sanford@lansingmi.gov
                                                                                   Oct 22 2020 21:55:00     City of Lansing Treasurer, Income Tax Division,
                                                                                                            124 W. Michigan Ave. 1st Floor, Lansing, MI
                                                                                                            48933-1605
8613222                  Email/Text: hacbankruptcy@hfgnet.com
                                                                                   Oct 22 2020 21:54:00     Heritage Acceptance Corporation, 118 S 2nd
                                                                                                            Street, Elkhart, IN 46516
8613223               + Email/Text: ljordan1@jdbyrider.com
                                                                                   Oct 22 2020 21:55:00     HZ CNAC, Inc, 3227 South Westnedge Ave,
                                                                                                            Kalamazoo, MI 49008-2902
8613228               + Email/Text: collections@lbwl.com
                                                                                   Oct 22 2020 21:54:00     Lansing Board of Water and Light, PO Box 13007,
                                                                                                            Lansing, MI 48901-3007
8613230               + Email/Text: MarcsBankruptcyUnit@michigan.gov
                                                                                   Oct 22 2020 21:55:00     Michigan Department of Treasury,
                                                                                                            Collection/Bankruptcy Unit, PO Box 30168,
                                                                                                            Lansing, MI 48909-7668
8613231                  Email/Text: christopher.murphy1@wecenergygroup.com
                                                                                   Oct 22 2020 21:55:00     Michigan Gas Utilities, Po Box 3140, Milwaukee,
                                                                                                            WI 53201-3140
8613232                  Email/Text: bankruptcydepartment@tsico.com
                                                                                   Oct 22 2020 21:55:00     NCO Financial, Po Box 4903, Trenton, NJ
                                                                                                            08650-4903
8613235               + Email/Text: legaladmin@scscreditcorp.com
                                                                                   Oct 22 2020 21:55:00     SCS Credit Corp, PO Box 1917, 900 E Colfax
                                                                                                            Ave, South Bend, IN 46617-2806

TOTAL: 15


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
8613225         *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                              19101-7346, address filed with court:, Internal Revenue Service, Centralized Insolvency Operations, PO Box 21126, Philadelphia,
                              PA 19114
8613226         *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                              19101-7346, address filed with court:, Internal Revenue Service, PO Box 21126, Philadelphia, PA 19114
8613211         ##+           Ayisha Dodd, 501 Prospect St, Elkhart, IN 46514-2618

TOTAL: 0 Undeliverable, 2 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 24, 2020                                         Signature:          /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 21, 2020 at the address(es) listed
below:
Name                             Email Address
                     Case:20-03121-swd                Doc #:23 Filed: 10/24/2020                  Page 3 of 25
District/off: 0646-1                                       User: jonesl                                                 Page 3 of 3
Date Rcvd: Oct 22, 2020                                    Form ID: pdf008                                            Total Noticed: 35
Brett N. Rodgers
                          ecf@rodgersch13.com ecfbnrbackup@trustee13.com

Kimberly L. Savage
                          on behalf of Debtor Robin Beecham kim@savagelegalgroup.com 3194@notices.nextchapterbk.com

Steven J. Cohen
                          on behalf of Creditor Brite Financial Services LLC Steve@lgcpllc.com


TOTAL: 3
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 4 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 5 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 6 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 7 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 8 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 9 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 10 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 11 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 12 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 13 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 14 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 15 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 16 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 17 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 18 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 19 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 20 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 21 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 22 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 23 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 24 of 25
Case:20-03121-swd   Doc #:23 Filed: 10/24/2020   Page 25 of 25
